Title: To George Washington from Thomas Pinckney, 10 January 1797
From: Pinckney, Thomas
To: Washington, George


                        
                            PrivateDear Sir 
                            Charleston 10th Janry 1797
                        
                        My absence from America at the time when the United Voice of our fellow
                            citizens testified their gratitude for your past services, & their regret that they
                            were about to be deprived of a Chief Magistrate so deservedly the object of their
                            approbation & affection will I hope apologize for intruding my individual assent to
                            these sentiments, and permit me without impropriety to indulge myself in the expression of
                            that veneration for your public character & attachment to your personal merits with
                            which I am sincerely impressed.
                        That you may long enjoy the gratification which must result to you from an
                            impartial retrospect in the fervent wish of Dear Sir Your affectionate & obedt
                            Servant
                        
                            Thomas Pinckney 
                            
                        
                    